         CASE 0:21-cr-00021-ECT-BRT Doc. 43 Filed 03/23/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,
                                                         Crim. No. 21-21 (ECT/BRT)
                     Plaintiff,

v.
                                                                   ORDER
Michael John Markwald,
Angela Faith Eisenzimmer,

                     Defendants.



       This matter is before the Court on Defendant Markwald’s Second Motion for

Extension of Time to File Pretrial Motions (Doc. No. 40), and Defendant Eisenzimmer’s

Motion to Continue Motion Filing Date (Doc. No. 41) and Statement of Facts in Support

of Exclusion of Time Under the Speedy Trial Act (Doc. No. 42).

       For good cause shown, the motions are granted. In order to allow both the

Government and defense counsel sufficient time to review the discovery and prepare for

trial under the circumstances, and pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and (iv), the

Court finds that the ends of justice served by the granting of such continuance outweigh

the best interest of the public and the Defendants in a speedy trial. This finding is based

on the facts set forth in Defendant Markwald’s Second Motion for Extension of Time to

File Pretrial Motions (Doc. No. 40), Defendant Eisenzimmer’s Motion to Continue

Motion Filing Date (Doc. No. 41) and Statement of Facts in Support of Exclusion of

Time Under the Speedy Trial Act (Doc. No. 42).
            CASE 0:21-cr-00021-ECT-BRT Doc. 43 Filed 03/23/21 Page 2 of 4




       Further, pursuant to the Due Process Protections Act, the Court confirms the

United States’ obligation to disclose to the defendant all exculpatory evidence - that is,

evidence that favors the defendant or casts doubt on the United States’ case, as required

by Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and ORDERS the United

States to do so. Failure to do so in a timely manner may result in consequences,

including, but not limited to, exclusion of evidence, adverse jury instructions, dismissal

of charges, contempt proceedings, disciplinary action, or sanctions by the Court.

       In addition, IT IS HEREBY ORDERED that:

       1.       Defendant Markwald’s Second Motion for Extension of Time to File

Pretrial Motions (Doc. No. 40) is GRANTED.

       2.       Defendant Eisenzimmer’s Motion to Continue Motion Filing Date (Doc.

No. 41) is GRANTED.

       3.       All motions in the above-entitled case must be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before April 7, 2021. 1 D.

Minn. LR 12.1(c)(1). Counsel are advised that Magistrate Judge Thorson does not

require any courtesy copies related to pretrial motions. Counsel must electronically

file a letter on or before April 7, 2021 if no motions will be filed and there is no need

for hearing.

       4.       All responses to motions must be filed by April 14, 2021. D. Minn. LR


1
       “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must
confer with the responding party. The parties must attempt in good faith to clarify and
narrow the issues in dispute.” D. Minn. LR 12.1(b).
                                              2
            CASE 0:21-cr-00021-ECT-BRT Doc. 43 Filed 03/23/21 Page 3 of 4




12.1(c)(2).

       5.       Any Notice of Intent to Call Witnesses must be filed by April 14, 2021.

D. Minn. LR. 12.1(c)(3)(A).

       6.       Any Responsive Notice of Intent to Call Witnesses must be filed by

April 16, 2021. D. Minn. LR 12.1(c)(3)(B).

       7.       All other dates set forth in the Court’s February 23, 2021 Order remain in

full force and effect. Therefore, in the event motions a hearing is required, the hearing

currently set for April 22, 2021 remains set for April 22, 2021, beginning at 1:30 p.m.

Counsel for the Defendants must file a letter by April 7, 2021, indicating whether their

clients consent to proceeding with the hearing by video conference. All criminal

proceedings that cannot be conducted using videoconferencing are continued until May 2,

2021, except under limited circumstances. (See District Court General Order No. 26.)

       8.       TRIAL

                a.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT:

       the following trial and trial-related dates are:

                All voir dire questions, jury instructions, and trial related motions

(including motions in limine) must be submitted to District Judge Eric C. Tostrud on or

before April 26, 2021.

                A pretrial conference will be held on May 7, 2021, at 9:00 a.m. before

District Judge Eric C. Tostrud in Courtroom 3B, Warren E. Burger Federal Building and

U.S. Courthouse, 316 North Robert Street, ST. PAUL, Minnesota.

                                                3
           CASE 0:21-cr-00021-ECT-BRT Doc. 43 Filed 03/23/21 Page 4 of 4




               This case shall commence trial on May 10, 2021, at 1:00 p.m. before

District Judge Eric C. Tostrud in Courtroom 3B, Warren E. Burger Federal Building and

U.S. Courthouse, 316 North Robert Street, ST. PAUL, Minnesota.

               b.    IF PRETRIAL MOTIONS ARE FILED, the trial date, and

other related dates, will be rescheduled following the ruling on pretrial motions.

Counsel must contact the Courtroom Deputy for District Judge Eric C. Tostrud to

confirm the new trial date.

      9.       The period of time from March 23, 2021, through April 7, 2021, shall be

excluded from the Speedy Trial Act computations in this case.




Dated: March 23, 2021                    s/ Becky R. Thorson
                                         BECKY R. THORSON
                                         United States Magistrate Judge




                                            4
